J-S83028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: N.N.W., A/K/A N.W., A MINOR,         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee



APPEAL OF: S.W., BIRTH FATHER

                                                 No. 950 WDA 2016


                Appeal from the Order Entered June 3, 2016
            In the Court of Common Pleas of Allegheny County
            Orphans’ Court at No(s): CP-02-AP-0000028-2016




IN RE: S.L.W., A/K/A S.J., A MINOR,         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee



APPEAL OF: S.W., BIRTH FATHER

                                                 No. 951 WDA 2016


                Appeal from the Order Entered June 3, 2016
            In the Court of Common Pleas of Allegheny County
             Civil Division at No(s): CP-02-AP-0000029-2016




IN RE: Z.T.W., A/K/A T.W., A/K/A            IN THE SUPERIOR COURT OF
T.Z.W., A MINOR,                                  PENNSYLVANIA

                      Appellee



APPEAL OF: S.W., BIRTH FATHER
J-S83028-16


                                                No. 952 WDA 2016


               Appeal from the Order Entered June 3, 2016
           In the Court of Common Pleas of Allegheny County
           Orphans’ Court at No(s): CP-02-AP-0000033-2016




IN RE: N.J.W., A MINOR,                    IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                     Appellee



APPEAL OF: S.W., BIRTH FATHER

                                                No. 953 WDA 2016


               Appeal from the Order Entered June 3, 2016
           In the Court of Common Pleas of Allegheny County
           Orphans’ Court at No(s): CP-02-AP-0000027-2016




IN RE: S.L.W., A MINOR,                    IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                     Appellee



APPEAL OF: S.W., BIRTH FATHER

                                                No. 969 WDA 2016


               Appeal from the Order Entered June 3, 2016
           In the Court of Common Pleas of Allegheny County
           Orphans’ Court at No(s): CP-02-AP-0000026-2016




                                 -2-
J-S83028-16


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED DECEMBER 1, 2016

       S.W. (“Father”) appeals from the orders entered on June 3, 2016,

granting the petitions of the Allegheny County Office of Children, Youth and

Families (“CYF”) for involuntary termination of his parental rights to his five

children:1 Sr.W., born June of 2006; Nr.W., born September of 2009; Nh.W,

born July of 2010; Zr.W., born October of 2011; and Sh.W., born February

of 2013 (collectively, the “Children”), pursuant to the Adoption Act, 23

Pa.C.S. § 2511(a)(1),2 (2), (5), (8), and (b).3 We affirm.

       The trial court accurately and aptly set forth the factual background

and procedural history of this case, as follows:

             Although involved with the Allegheny County Office of
       Children Youth and Families (“CYF”) for some time prior, the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   We acknowledge that the abbreviations of the children’s names in the
captions differ from the abbreviations utilized throughout this Memorandum.
For consistency, we chose to utilize the abbreviations used by the trial court.
2
   The trial court orders reflect the termination of Father’s parental rights
under section 2511(a)(1), but the trial court opinion does not recite
termination under that subsection. See Trial Court Opinion, 8/4/16, at 1-2;
cf. N.T., 6/1/16, at 79.
3
   On June 3, 2016, the trial court also terminated the rights of A.R.L.J.,
a/k/a A.R.J., the Children’s biological mother (“Mother”). Mother did not file
an appeal, and she is not a party to the instant appeal. Moreover, on that
same date, the trial court also terminated the parental rights of any
unknown father with regard to Nh.W., Zr.W., and Sh.W. See N.T., 6/1/16,
at 79. No unknown father has appealed or is a party to the instant appeal.



                                           -3-
J-S83028-16


       family’s case became court-active in September 2013 when the
       children—then aged 7 years old to 23 months[4]—were removed
       after reports that they were left unsupervised. At the time,
       Father was briefly incarcerated but was released soon after the
       shelter hearing. See Exhibit 3, Shelter Care Order of Court,
       dated September 30, 2013. After his release, Father apparently
       left the family, though it was never particularly clear how much
       he lived with them in the first place. See Exhibit 2, page 2. The
       children were adjudicated dependent on November 4, 2013. See
       Transcript of Testimony (“T.T.”), dated June 1, 2016, at 7-10;
       31; see also Exhibits 3–7 (the children’s respective certified
       records). They were placed with the maternal grandmother
       [“Grandmother”]—their pre-adoptive foster mother—where they
       have remained since. CYF created a Family Service Plan (“FSP”)
       to assist the parents’ reunification with the child[ren]. See
       Exhibit 8. FSPs consist of goals, which are designed to track the
       parents’ progress. The parents’ goals were the same: to obtain
       safe and appropriate housing; to get a drug and alcohol
       evaluation and follow recommendations; to stay in contact with
       the agency and cooperate with services; to address any mental
       health issues via an evaluation; to visit the children. See T.T., at
       17; 11. Father made no progress. In September 2014, the
       Court granted CYF’s petition to proceed on an “Aggravated
       Circumstances” basis due to Father’s lack of contact with his
       children. Id., at 31. Since the children’s removal twelve months
       prior, he had visited twice. See Exhibit 2, Aggravated
       Circumstances Order of Court, dated September 8, 2014. An
       “Aggravated Circumstances” finding is warranted when the
       children are in the custody of a county agency (in this instance,
       CYF) and when Father’s identity and whereabouts are known,
       but has failed to maintain substantial and continuing contact
       with the children for at least six months. See 42 Pa.C.S.A. §
       6302. Upon the [c]ourt’s finding of “Aggravated Circumstances,”
       CYF was relieved of providing reasonable efforts to reunify the
       children with Father. Id.; see also, Exhibits 3-7, Aggravated
       Circumstances Orders, dated September 8, 2014.             Father’s
       noncompliance and noncontact continued.              See generally
       Permanency Review Orders, Exhibits 3–7. CYF filed its petition

____________________________________________


4
   The youngest child, Sh.W., actually was only seven months old in
September of 2013. N.T., 6/1/16, at 6.



                                           -4-
J-S83028-16


       to terminate Father’s rights on February 22, 2016.           Father
       appeals.

Trial Court Opinion, 8/4/16, at 1–2.

       On July 5, 2016, Father timely filed a notice of appeal 5 along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925 (a)(2)(i) and (b).       This Court, sua sponte, consolidated the appeals on

July 11, 2016.

       Father raises the following single issue on appeal:

        I.    Did the trial court abuse its discretion and/or err as a
              matter of law in concluding that Allegheny County
              Children, Youth and Families met its burden of proving that
              termination of Birth Father’s parental rights would meet
              the needs and welfare of the Children pursuant to 23
              Pa.C.S. § 2511(b) by clear and convincing evidence when
              such determination is not supported by the record?

Father’s Brief at 13.6

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

            [A]ppellate courts must apply an abuse of discretion
       standard when considering a trial court’s determination of a
____________________________________________


5
   We note that Father’s appeal was due to be filed no later than July 3,
2016, which was a Sunday. The following day, Monday, July 4, 2016, was a
federal holiday, and the courts were closed. July 5, 2016, was the first date
that the court was open for business after the Independence Day holiday.
See 1 Pa.C.S. § 1908 (when the last day of appeal period falls on Saturday,
Sunday, or any day made a legal holiday, such day is omitted from the
computation).
6
  This is the sole issue raised in Father’s Pa.R.A.P. 1925(b) statements, as
well.



                                           -5-
J-S83028-16


     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to
     accept the findings of fact and credibility determinations of the
     trial court if they are supported by the record. In re: R.J.T.,
     608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
     are supported, appellate courts review to determine if the trial
     court made an error of law or abused its discretion. Id.; In re
     R.I.S., 614 Pa. 275, 36 A.3d 567, 572 (Pa. 2011) (plurality). As
     has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel-Bassett v. Kia
     Motors America, Inc., 613 Pa. 371, 455, 34 A.3d 1, 51 (Pa.
     2011); Christianson v. Ely, 575 Pa. 647, 838 A.2d 630, 634
     (Pa. 2003). Instead, a decision may be reversed for an abuse of
     discretion      only   upon     demonstration         of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 165, 650 A.2d 1064, 1066 (Pa. 1994).

In re I.E.P., 87 A.3d 340, 343–344 (Pa. Super. 2014) (quoting In re

Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012)).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We


                                     -6-
J-S83028-16


have explained that the “standard of clear and convincing evidence is

defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.’” Id. (quoting In re J.L.C., 837 A.2d
1247, 1251 (Pa. Super. 2003)).      “It is well established that a court must

examine the individual circumstances of each and every case and consider

all explanations offered by the parent to determine if the evidence in light of

the totality of the circumstances clearly warrants termination.”        In re

Adoption of G.L.L., 124 A.3d 344, 346 (Pa. Super. 2015) (citing In re

Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003)). Moreover, this

Court has stated that the focus in terminating parental rights under section

2511(a) is on the parent, but under section 2511(b), it is on the child. In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super 2008) (en banc).

      Initially we note that Father has waived any challenge to the

sufficiency of the evidence to support termination under section 2511(a) by

his failure to include such a challenge in both his concise statements of

errors complained of on appeal and the statement of questions involved in

his brief on appeal. In re G.D., 61 A.3d 1031, 1036 n.3 (Pa. Super. 2013)

(citing Krebs v. United Refining Company of Pennsylvania, 893 A.2d
776, 797 (Pa. Super. 2006) (holding that an appellant waives issues that are

not raised in both his concise statement of errors complained of on appeal

and the statement of questions involved in his brief on appeal)).      Indeed,


                                     -7-
J-S83028-16


Father concedes that CYF satisfied its burden of proof with regard to 23

Pa.C.S. § 2511(a)(2). See Father’s Brief at 20. Rather, he challenges the

trial court’s order only as to section 2511(b), asserting that the evidence

was insufficient to support the termination of his parental rights under that

section of the Adoption Act.   Thus, we focus upon 23 Pa.C.S. § 2511 (b),

which provides as follows:

     § 2511. Grounds for involuntary termination

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511 (b). Father argues that there was insufficient evidence to

support a finding that the termination of his parental rights best serves the

Children’s needs and welfare and that there was no relationship between the

Children and him that would cause the Children to suffer irreparable harm if

his rights were terminated. Father’s Brief at 20–23.

     In reviewing the evidence in support of termination under section

2511(b), our Supreme Court has explained as follows:

            [I]f the grounds for termination under subsection (a) are
     met,    a court “shall give primary consideration to the

                                    -8-
J-S83028-16


      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.
      In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      In assessing whether termination of Father’s parental rights served the

needs and welfare of the Children, the trial court noted as follows:

      After consideration of testimony and evidence, the [c]ourt finds
      that CYF met its burden. Father has likely never provided any
      substantial parental care for these children. His visitations were
      so infrequent that CYF was relieved from providing reunification
      efforts. And so it was not surprising to learn from the CYF
      caseworker that the [C]hildren do not ask about their Father.
      The [C]hildren have been in the home of the maternal
      grandmother for nearly three years. For the three youngest
      children, the maternal grandmother is essentially the only
      caregiver they have ever known.

             In her psychological evaluation report, psychologist Dr.
      Patricia Pepe noted that Father has not had any contact with the
      [C]hildren. Dr. Pepe reported that the [C]hildren are general[ly]
      doing very well and exhibiting positive functioning. Four-year-
      old Zr.W. had been having developmental and speech delays,
      but after assistance from service providers[,] he is now verbally
      expressive. Sr.W. is in the second grade and was acting out
      some at school.       The grandmother suspected that these
      outbursts were related to another student’s racist behavior, for
      the child exhibited positive functioning at football and at church.
      The [c]ourt notes that the child has made considerable progress
      considering that he was seven when he came into the
      grandmother’s care and had never been in school.            Nr.[W.]
      received an award for his high marks at school; Nh.[W.] also


                                     -9-
J-S83028-16


      does well at school, though there is some difficulty focusing. All
      of the [C]hildren are in good health.

            Dr. Pepe reported that the grandmother was the center of
      the [C]hildren’s attention, and that the grandmother was able to
      be aware of all of the [C]hildren at the same time. Dr. Pepe
      reported that the siblings exhibited positive interaction with one
      another and there was a general harmonious tone to the family’s
      functioning. The [C]hildren remained positive and behaved,
      even though there were five of them, four of [whom] were very
      young.     Dr. Pepe reported that she was amazed that the
      [C]hildren could share with minimal problems. Critically, all five
      of the [C]hildren “consistently exhibited multiple bonding
      behaviors suggestive of a positive and primary attachment to
      their grandmother, whom each child identified as ‘mom.’” Dr.
      Pepe concluded that all of the [C]hildren seemed happy, that the
      grandmother presents as a “very positive permanent placement
      resource.” The [c]ourt notes that Dr. Pepe could not conduct an
      interactional evaluation with Sr.W., because the family arrived
      one hour late to the appointment. The interactional between Dr.
      Pepe and Father was cancelled.

             Given Father’s continual lack of contact throughout the
      duration of this case and throughout the duration of these
      children’s lives, the [c]ourt is constrained to opine that Father
      does not know these [C]hildren and that these [C]hildren largely
      do not know their Father. He has never provided for them. He
      has never cared for them. He has never raised them, or sent
      them to the doctor’s office, or sent them to school, or sent them
      gifts. There is no bond between them.

Trial Court Opinion, 8/4/16, at 4–5 (internal citations omitted).

      We find guidance in In re K.Z.S., 946 A.2d 753 (Pa. Super. 2008).

Therein, this Court explained that in cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. Id. at 763. “The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.”      Id.      We instructed

that the court should also consider the intangibles, such as the love,

                                    - 10 -
J-S83028-16


comfort, security, and stability the child might have with the foster parent.

Additionally, we stated that the court should consider the importance of

continuity of relationships and whether any existing parent-child bond may

be severed without detrimental effects on the child. Id.

      We further observed in K.Z.S. that where the subject child had been

constantly and consistently separated from his parent for four years, any

relationship between the two had to be “fairly attenuated,” such that even if

a bond existed, it did not defeat the termination of the mother’s parental

rights. In re K.Z.S., 946 A.2d at 764. Based on the strong relationship that

the child had with his foster mother, the child’s young age, and his very

limited contact with his mother, this Court found competent evidence to

support the orphans’ court’s termination of the mother’s parental rights. Id.

      The same is true in this case.     A parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). A child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to

have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004). The record reflects that the trial court appropriately considered the


                                     - 11 -
J-S83028-16


Children’s needs and welfare and conducted a bond-effect analysis in

deciding whether to terminate Father’s parental rights.

      After careful review, we conclude the record supports the trial court’s

factual findings, and the court’s legal conclusions are not the result of an

error of law or an abuse of discretion. Adoption of S.P., 47 A.3d at 826–

827. The Children’s primary attachment is with Grandmother. They have

resided with Grandmother, who plans to adopt them, since September 27,

2013. N.T., 6/1/16, at 24, 40. CYF caseworker, Sherri Ihrig, testified that

Grandmother “provides for [the Children’s] needs, food, [and] shelter . . . .

She is the one who takes them to the doctor and the dentist, deals with the

school.”   Id. at 35.   Ms. Ihrig further testified that the Children “look to

[Grandmother] as their parent.” Id. Moreover, the Children last saw Father

in April of 2014. Id. at 21. They do not ask about him. Id. at 39. The

youngest two children, who were two years old and fourteen months old in

April, 2014, were too young even to remember Father. N.T., 6/1/16, at 6.

      Accordingly, it was proper for the trial court to determine that no bond

exists such that the Children would suffer permanent emotional harm if

Father’s parental rights were terminated. In re K.Z.S., 946 A.2d 753, 764

(Pa. Super. 2008) (stating that any bond with the parent would be fairly

attenuated when the       child was separated from the         parent, almost

constantly, for four years). It is well-settled that “we will not toll the well-

being and permanency of [a child] indefinitely.”     Adoption of C.L.G., 956


                                     - 12 -
J-S83028-16


A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008)

(noting that a child’s life “simply cannot be put on hold in the hope that [a

parent]   will   summon   the   ability   to   handle   the   responsibilities   of

parenting.”)). We, therefore, affirm the orders terminating Father’s parental

rights.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2016




                                     - 13 -